Citation Nr: 1825260	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right knee bone spurs.

2. Entitlement to service connection for left knee bone spurs.

3. Entitlement to service connection for a respiratory disability. 

4. Entitlement to service connection for bilateral hearing loss disability.

5. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6. Entitlement to restoration of a 20 percent rating for fatigue as of May 8, 2014.

7. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder PTSD. 

8. Entitlement to an initial rating in excess of 10 percent for widespread joint pain.

9.  Entitlement to a rating in excess of 20 percent for fatigue.

10. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to August 1981 and from November 1990 to May 1991, to include service in Southwest Asia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012, November 2013, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. . 

The issue of entitlement to service connection for tinnitus was raised at the October 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension; of entitlement to increased ratings for PTSD, widespread joint pain, and fatigue; and of entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his October 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for right and left knee bone spurs, and a respiratory disability. 

2. Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  

3.  The Veteran was granted a an initial 20 percent disability rating for fatigue in a November 2013 rating decision, effective March 1, 2013.

4.  In a June 2014 rating decision, the RO reduced the Veteran's rating for fatigue from 20 percent to noncompensable, effective May 8, 2014.

5.  An improvement in the Veteran's service-connected fatigue was not adequately demonstrated by the evidence of record at the time of the June 2014 rating decision reducing the rating for the disability from 20 percent to 0 percent, effective May 8, 2012.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issues of entitlement to service connection for right and left knee bone spurs, and a respiratory disability have been met.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).
 
2.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

3. The reduction of the Veteran's rating for fatigue from 20 to 0 percent, effective May 8, 2012, was not proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.104, Diagnostic Code 6354 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The record shows that the Veteran filed a timely notice of disagreement with the denials of entitlement to service connection for right and left knee bone spurs in the March 2012 rating decision; and the denial of entitlement to service connection for a respiratory disability in the November 2013 rating decision.  In September 2014, the Veteran perfected an appeal of those issues.  

At his October 2017 Board hearing, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to service connection for right and left knee bone spurs, and a respiratory disability on the record.  As the Veteran has withdrawn the substantive appeal of those issues, the Board does not have jurisdiction to decide the appeal of those issues.  Therefore, the appeal of those issues must be dismissed.  38 C.F.R. § 20.204 (2017).



Service Connection for Bilateral Hearing Loss Disability

The Veteran has asserted that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has claimed hazardous noise exposure in the form of large and small arms file, and large truck engine noise.  

A review of the Veteran's service records show that his military occupational specialty (MOS) during active was tactical wire operator specialist and motor transport operator.  Further, the Veteran had service in Southwest Asia in support of Operation Desert Shield and Operation Desert Storm.   The Board finds that the Veteran's reported noise exposure is consistent with the facts and circumstances of his service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.  

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of bilateral hearing loss disability for VA purposes while the Veteran was in active service.  However, the Veteran has reported that he first experienced decreased hearing acuity while in active service and that his symptoms have continued since that time.  The Veteran is competent to report when he first experienced symptoms of hearing loss and that his symptoms have continued since service. Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

In August 2013, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported the in-service noise exposure described above.  Audiogram results at that time showed the Veteran to have bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss disability was the result of noise exposure.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Restoration of Rating for Fatigue

The Veteran contends that the reduction of his rating from 20 percent to noncompensable for his service-connected fatigue was improper, and that the 20 percent rating should be restored.  Having reviewed the evidence of record, the Board finds that restoration of the 20 percent rating for the Veteran's fatigue, effective May 8, 2014, is warranted.  

Because this case involves the reduction of a rating, the question is not whether the Veteran meets the criteria for a 20 percent rating, but rather whether the reduction in his rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

The record reflects that service connection was granted for fatigue in a November 2013 rating decision.  The RO noted that the fatigue was rated by analogy to chronic fatigue syndrome (CFS). 38 C.F.R. § 4.124a, Code 6354.  The effective date of service connection was March 1, 2013, and a 20 percent rating was assigned.  In assigning the rating, the RO based its decision on the Veteran's post-service medical treatment records, his personal statements, and a November 2013 VA examination report.  

The Board notes that the Veteran was not provided notice of a proposed rating reduction.  Under 38 C.F.R. § 3.105(e), notice proposing a rating reduction is required when the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  Here, the Veteran's overall compensation was 60 percent from June 6, 2012, and did not change based on the reduction of his fatigue disability evaluation.  Moreover, as discussed below the Board restores the Veteran's 20 percent disability evaluation for fatigue.  Thus, the Board finds that lack of notice of a proposed rating reduction under 38 C.F.R. § 3.105(e) did not prejudice the Veteran.  

A June 2014 rating decision effectuating the reduction, noted that such reduction was prompted by the Veteran's re-evaluation at a May 2014 VA examination, which noted improvement due to the Veteran's lack of compensable symptoms.  For rating reductions (in effect less than 5 years), it must be determined that an improvement in a disability actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). Therefore, the Board will focus only upon the propriety of the reduction-specifically, whether the competent evidence warranted a reduction in the assigned rating.

At a May 2014 VA examination, the Veteran denied any changes to his fatigue since November 2013.  The Veteran reported daily fatigue.  He reported he tired easily, felt it took an extended period of time to recover from any physical activity, and reported feeling fatigued and "drained" after just washing a car or mowing the lawn.  He reported recurrent migrating pain and stated his symptoms were more pronounced as the day progressed.  He denied the use of continuous medication for fatigue.  No other clinical conditions that produced similar symptoms were found.  On physical examination, the examiner noted that the Veteran did not have an acute onset of CFS, and did not have debilitating fatigue that reduced daily activity level to less than 50 percent of pre-illness level.  The Veteran was not shown to have any findings, signs, and symptoms attributable to CFS.  There was no cognitive impairment attributable to CFS.  The examiner noted that the Veteran did not meet the criteria for CFS, but did note the Veteran reported an onset of fatigue that was gradual.  The fatigue was not shown to affect the Veteran's employment.  

At an October 2017 Board hearing, the Veteran testified that he had no energy in the mornings, with increasing energy throughout the day.  He testified he felt tired all the time, which prevented him from walking any distances, and also inhibited his ability to do household chores.  He reported that he would have to sit down and rest after 30 minutes of doing chores.  He testified that he could no longer work or engage in social activities and hobbies at pre-illness levels due to his fatigue. 

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  To be precise, the burden is on the Board to establish by a preponderance of evidence that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The Board finds that the evidence of record is in dispute as to whether the Veteran's disability actually improved.  Specifically, the Board notes that although the examiner at the time of the May 2014 examination indicated that the Veteran had no compensable symptomatology of CFS, the Veteran was not service-connected for CFS but rather service-connected for fatigue.  Moreover, the Veteran denied any changes to his fatigue since November 2013, and reported symptomatology of feeling fatigued or "drained" throughout the day.  In sum, the RO reduced the Veteran's rating on medical information that did not show sustained improvement of the disability.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and the reduction of the Veteran's rating for his fatigue was improper. Accordingly, restoration of a 20 percent rating for fatigue, effective May 8, 2014, is warranted. 38 U.S.C. §5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

The appeal of entitlement to service connection for right knee bone spurs is dismissed.

The appeal of entitlement to service connection for left knee bone spurs is dismissed.

The appeal of entitlement to service connection for a respiratory disability is dismissed.

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to restoration of a 20 percent rating for fatigue as of May 8, 2014, is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

A review of the record shows that the Veteran has not been afforded a VA examination to determine the nature and etiology of his hypertension.  A review of the record shows that the Veteran has a current diagnosis of hypertension, and has received continuing treatment for hypertension.  Further, the Veteran has reported that symptoms of his service-connected PTSD cause his hypertension to get worse.  In light of the Veteran's current diagnosis of hypertension and reports that his PTSD makes it worse, the Board finds that the Veteran should be afforded a VA evaluation to determine the nature and etiology of any currently present hypertension. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the record shows that the Veteran contends his PTSD, fibromyalgia, and fatigue have increased in severity since he was last afforded VA examinations.  A review of the record shows that the Veteran was last afforded a VA examination for his PTSD in November 2013 and for his fatigue in May 2014, and has yet to be afforded a VA examination for his fibromyalgia.  Therefore, the Board finds that the Veteran should be afforded VA examinations to determine the current level of severity of all impairment resulting from his PTSD, fatigue, and fibromyalgia.

Regarding the TDIU issue, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claim currently on appeal.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of the Veteran's hypertension.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset during active service or is otherwise etiologically related to active service. 

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his PTSD. The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

4. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his fibromyalgia.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

5. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his fatigue.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

6.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

7.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


